Hulburd, G. J.
The defendant in this case was the other of the two insurers of the building owned by the plaintiff in Terrence F. Gage and Joyce Gage v. Union Mutual Fire Insurance Company. The opinion in that case was handed down at this term of court, ante, p, 246. The two cases were tried below together and were argued in *251this Court together and present the same questions. The decision in the other case is conclusive here. Accordingly, the entry is:

Judgment reversed and judgment for the defendant to recover its costs.